Citation Nr: 0021919	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the right clavicle, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from January 1963 to November 
1966.

He has received VA inpatient treatment on several occasions 
including one that began in April 1979.  During that period 
of hospitalization, he sustained a fracture of the right 
clavicle.  In April 1994, he claimed entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability resulting from that fracture.  This appeal comes 
to the Board of Veterans' Appeals (Board) from a May 1995 
rating decision by the Boston, Massachusetts, Regional Office 
(RO) that denied the claim.

When this case was before the Board in February 1999, we did 
not find the claim well grounded, but were concerned with the 
dearth of medical evidence since 1982.  Thus, in an effort to 
extend to the veteran every consideration, we remanded the 
case for a VA examination.

In the February 1999 remand, we noted that the veteran had 
claimed entitlement to a permanent and total disability 
rating for pension purposes, in an October 1993 VA Form 526.  
That claim did not appear to have been addressed and was 
referred to the RO for appropriate action.  It still has not 
been addressed and it is, once again, referred to the RO for 
appropriate action.


FINDINGS OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the right clavicle, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment, is not 
plausible under the law, as it is not accompanied by adequate 
supporting medical evidence.


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a fracture of the right clavicle, 
claimed to have resulted from VA hospitalization, 
examination, or medical or surgical treatment, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In 1967, the veteran was hospitalized at a state facility 
and, at discharge, the assessment was personality disorder 
with alcoholism.  In June 1970, he was sentenced to three 
years confinement for possession of narcotics; however, in 
May 1971, he was transferred to a state hospital due to an 
acute schizophrenic episode.

The veteran's VA inpatient treatment began with two 
hospitalizations in 1972 for habitual excessive drinking and 
drug dependence.  Late that year, he was admitted for a third 
time; he was discharged in 1973, diagnosed with paranoid 
schizophrenia.  In 1974, he was again hospitalized for 
habitual excessive drinking and paranoid schizophrenia.  
Finally, he was hospitalized from 12 December 1978 to 3 
January 1979 for paranoid schizophrenia, in remission, and 
habitual excessive drinking.

The veteran was admitted to the VA hospital on 2 April 1979.  
The chief complaint on admission was increased psychotic 
ideation, but with no evidence of increased alcohol abuse.  
He said he had quit his job and left his wife, and there was 
some suggestion of religious delusions and auditory 
hallucinations.  On 4 April, he became agitated and confused, 
and was placed on the closed crisis ward;he then improved 
with medication.

On 19 April, while playing softball, he sustained a 
comminuted fracture at the midportion of the right clavicle, 
with avulsion of the coracoclavicular ligaments.
X-rays showed some overriding of the fragments, but they were 
in good position, there was no angulation, and there was no 
acromioclavicular separation.  The shoulder was immobilized 
by a clavicular splint, and the veteran was provided mild 
pain-relieving medication.  The next day, he requested and 
was given a one-day pass.  On his return, he complained of 
some swelling, but X-rays were negative, and he could elevate 
the arm without difficulty.  On 24 April, he was given 
another pass, left with his wife, and did not return.  When 
contacted, his wife said he was acting more appropriately, 
was doing well at home, and had plans for employment.  He 
returned on 3 May.  He had no psychiatric or physical 
complaints, appeared improved from his condition on 
admission, and requested, and was given, a regular discharge.

The veteran's VA outpatient treatment records from May 1979 
to August 1981 showed ongoing psychiatric treatment but, save 
for a pulmonary disorder, did not reflect complaints, 
diagnoses, or treatment of any physical ailments.

On a November 1982 consultation at the VA orthopedic clinic, 
the veteran reported "some difficulty" since the April 1979 
right clavicular fracture and said he thought the bump at the 
fracture site had grown.  Examination suggested slight motion 
of the clavicle and X-rays showed malunion, but not nonunion.  
He was advised that he could undergo surgical repair, but he 
declined.

The veteran was admitted to VA hospitals from 10 September to 
18 September 1985 and from 16 to 30 January 1990 for 
treatment of unrelated disorders.  Discharge summaries made 
no mention of complaints or treatment of a right shoulder 
disability.

VA outpatient treatment records from January 1985 to January 
1991 did not reflect complaints or treatment of a right 
shoulder disability.

At a May 1990 VA hearing on an unrelated claim, the veteran 
made no mention of complaints or treatment of a right 
shoulder disability.

The veteran was admitted to VA hospitals from 25 to 27 June 
1990, and from 27 August to 5 October 1990, for treatment of 
unrelated disorders.  He was admitted again on 19 November 
1990, for treatment of an unrelated disorder, but examination 
revealed an umbilical hernia.  He was discharged on 12 
December 1990, and was readmitted on 11 February 1991, for 
surgical repair of the umbilical hernia.  During the last 
hospitalization, a past medical history of tonsillectomy, 
vasectomy, and chronic obstructive pulmonary disease was 
noted.  The veteran was admitted again from 19 to 21 June 
1991, for treatment of an unrelated disorder.  The discharge 
summaries from these hospitalizations made no mention of 
complaints or treatment of a right shoulder disability.

VA outpatient treatment record from June 1991 to December 
1993 included one dated in July 1992, at which time the 
veteran complained of right shoulder pain and decreased range 
of motion.  That was the only record from which period that 
showed a complaint of right shoulder disability.  He was 
being seen then for an unrelated disorder, so the shoulder 
complaint was not addressed.

The veteran was admitted to VA hospitals from 23 March to 7 
April 1994, for treatment of an unrelated disorder.  He had 
no physical complaints, and a physical examination showed no 
acute abnormalities.  Chest X-rays showed unchanged chronic 
obstructive pulmonary disease.  The discharge summary made no 
mention of complaints or treatment of a right shoulder 
disability.

In a statement received in June 1995, the veteran told about 
the day in April 1979 when a VA psychologist wanted to take 
several patients to play softball.  He said he went, though 
he really did not want to go and, upon arrival, the 
psychologist forced him to play.  He collided with the first 
baseman, fell, and broke his right clavicle.  The 
psychologist would not return to the hospital until the game 
was over and then took a long, bumpy road back.  The veteran 
said he suffered great pain and anxiety on the return trip, 
and felt he should be compensated for that.

The February 1999 remand directed the RO to obtain records of 
all treatment which the veteran had received for the April 
1979 clavicular fracture.  In a March 1999 response to a 
letter from the RO seeking information, the veteran said he 
had not had any treatment after that provided by VA at the 
time of the accident.

At a September 1999 VA examination, the examiner reviewed the 
claims file and noted the history of the veteran's 1979 right 
shoulder injury and 1982 complaints.  Currently, the veteran 
complained of pain with lifting the right arm, weakness in 
the right shoulder and arm, and difficulty lifting with the 
right hand.  On examination, there was a prominent bump at 
the midshaft of the clavicle, the apparent fracture site.  
There was full range of motion of the right arm and shoulder, 
with some discomfort at the extremes.  In addition, there was 
massive swelling and ecchymosis of the right forearm, and 
there were contusions and abrasions of the right upper arm, 
all due to an unrelated recent fall.  The diagnosis was of a 
healed fracture of the right clavicle, with full range of 
motion of the right shoulder and minimal pain at the extremes 
of motion.  The examiner noted that the fracture had healed 
solidly, and opined that no residual disability resulted.

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).  In addition, the VA 
General Counsel has determined, in an opinion binding upon 
the Board, that compensation is not payable for additional 
disability or death resulting from an injury sustained while 
using recreational facilities or equipment provided by a VA 
hospital merely as a service to patients.  However, if 
recreational activity furthers the goals of treatment that 
prompted the hospitalization, and recreational activity is 
required or encouraged by VA as part of a treatment program, 
or if VA manages or controls the recreational activity, then 
the recreational activity is generally considered a condition 
of hospitalization and disability resulting therefrom is 
compensable  under the provisions of 38 U.S.C.A. § 1151.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  In addition, regulations provide that the additional 
disability or death must actually result from VA treatment, 
so compensation is not payable if the additional disability 
or death is merely coincidental with VA treatment.  In the 
absence of evidence satisfying this causation requirement, 
the fact that additional disability or death occurred would 
not, in and of itself, warrant compensation.  38 C.F.R. § 
3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) ed an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective November 25, 1991, the date the 
initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are met, 
this claim could be granted without evidence of either fault 
by VA or an intervening event not reasonably foreseeable.

However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Then, 
if the claimant's burden is met, the Secretary has the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet.App. 477, 480-1 (1999), req. 
for en banc consid. denied, 13 Vet.App. 205 (1999) (per 
curiam), citing Grivois v. Brown, 6 Vet.App. 136, 139 (1994); 
Anderson v. Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if 
the claim is not well grounded, the Board is without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Further, the Court has made it clear 
that it is error for the Board to proceed to the merits of a 
claim that is not well grounded.  Epps v. Brown, 9 Vet.App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  Thus, the threshold question in any case is 
whether the claimant has submitted sufficient evidence to 
present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or a link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober,
___ F.3d ___, No. 99-7108 (Fed.Cir. July 26, 2000); Epps, 
supra; Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA General Counsel has held that there are similarities, 
including the well-grounded requirement, between service 
connection claims and claims for benefits under the 
provisions of 38 U.S.C.A. § 1151.  VAOPGCPREC 7-97, supra; 
VAOPGCPREC 8-97 (Feb. 11, 1997).  The Court has also ruled 
that a section 1151 claimant must submit sufficient evidence 
to make the claim well grounded.  Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992); Boeck, supra.  Specifically, the 
Court has recently held that the requirements for a well-
grounded section 1151 claim are:  (1) medical evidence of 
current disability; (2) medical or, in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury as a result of VA hospitalization or medical or 
surgical treatment; and (3) medical evidence of a nexus 
(i.e., a link or a connection) between the current disability 
and the injury or disease incurred as a result of VA 
hospitalization or medical or surgical treatment.  Jones v. 
West, 12 Vet.App. 460, 463-4 (1999).  In addition, the 
requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease "noted" during VA treatment continued from then to 
the present.  Id.; see also Savage v. Gober, 10 Vet.App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  
See Jimison v. West, 13 Vet.App. 75, 77-78 (1999).

In this case, the veteran sustained a right clavicular 
fracture in 1979 while playing softball during VA 
recreational activity.  After treatment, the fracture healed, 
with no indication of complications.  Thereafter, he was seen 
frequently at the VA mental hygiene clinic and, on several 
occasions, was hospitalized at VA for psychiatric treatment.  
Only twice did he mention his right shoulder, once only in 
passing, and a right shoulder disability was never found.  If 
he had had a residual right shoulder disability, the physical 
examinations he underwent in connection with his 
hospitalizations should have revealed it.  Indeed, those 
examinations did disclose his chronic obstructive pulmonary 
disease.  In addition, the RO specifically asked the veteran 
to ptovide information regarding treatment of his right 
shoulder and he replied that, save for that provided at the 
time of the accident, he had had none.  Finally, at the 
September 1999 VA examination, the veteran demonstrated full 
range of motion of his right shoulder, and the examiner 
opined that he had no residual disability from the right 
clavicular fracture that had been incurred twenty years 
earlier.

The veteran may believe, as suggested by the statement he 
submitted in June 1995, that he is entitled to some kind of 
compensation simply because he sustained an injury during VA 
hospitalization, and experienced pain and anxiety at the time 
of the injury.  That, however, is not the law.  In a similar 
case, but involving a claim for service connection, the Court 
of Appeals for Veterans Claims said:  "[The veteran] 
apparently is of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service."  See Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  The Court held, in Brammer, that absent "proof 
of a present disability there can be no valid claim."  
Service connection is granted, not for disease or injury 
incurred in service, but for disability resulting from 
disease or injury incurred in service.  Similarly, section 
1151 benefits are granted, not for disease or injury incurred 
during VA hospitalization or medical or surgical treatment, 
but for disability resulting from VA hospitalization or 
medical or surgical treatment.  In Brammer, as here, there 
was no evidence of current disability.

Moreover, such traditional types of damages as a "pain and 
suffering" award are not contemplated in VA benefits law.  
See Bagwell v. Brown, 9 Vet.App. 337, 338 (1996).  Therefore, 
as discussed above, in the absence of medical evidence of 
current disability of the shoulder , the claim is not well 
grounded and must be denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for residuals of a fracture of the right clavicle 
claimed to have resulted from VA hospitalization or medical 
or surgical treatment, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 
- 11 -


- 11 -


